DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-20 are pending in the instant invention.  According to the In The Claims, filed June 17, 2020, claims 3-18 were amended.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/JP2018/047243, filed December 21, 2018, which claims priority under 35 U.S.C. § 119(a-d) to: a) JP 2018-150184, filed August 9, 2018; and b) JP 2017-245959, filed December 22, 2017.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, with traverse, in  the reply filed on January 11, 2022, is acknowledged: a) Group I - claims 1-14 and 18; and b) substituted heterocycle represented by formula (I) - p. 221, Example 2, Table A41, compound 4, shown to the right below, and hereafter referred to as 5-(3-(ethylthio)-6-(trifluoromethyl)imidazo[1,2-a]pyridin-2-yl)-3-methyl-2-(2,2,3,3,3-pentafluoropropoxy)pyrimidin-4(3H)-one, where Q = -Q1, shown to the left, wherein n = 0, G1 = -CR3a, wherein R3a = -H, G2 = -CR3b, wherein R3b = -CF3, G3 = -CR3c, wherein R3c = -H, G4 = -CR3d, wherein R3d = -H, and R2 = -CH2CH3; and Het = -Het1, shown to the right above, wherein A2 = N, A3 = CR4b, wherein R4b = -H, R6 = -CH3, T = -OCH2CF2CF3, and W1 = O.  Claims 1-5, 7-14 and 18 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.
	Similarly, the inventor or joint inventor should further note that the traversal is on the grounds that the restriction requirement is improper.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
	Likewise, the inventor or joint inventor should further note that this is not found persuasive because the multiple inventions in the instant invention are independent or distinct for the reasons disclosed in the Requirement for Restriction / Election of Species, mailed on November 12, 2021.
	Next, the inventor or joint inventor should further note that there would be a serious burden on the examiner if restriction was not required because the inventions have acquired a separate status in the art due to their divergent subject matter and would require a different field of search.
	Then, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Moreover, the inventor or joint inventor should further note that the elected species, shown to the right above, was found to be free of the prior art.  Thus, the examiner has expanded the forthcoming prosecution to include all claims relevant to the genus of Group I, for a first Office action and prosecution on the merits.
	Also, the inventor or joint inventor should further note that claims 15-17, 19 and 20 were withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Thus, a first Office action and prosecution on the merits of claims 1-14 and 18 is contained within.

Specification Objection - Disclosure

	The following guidelines illustrate the preferred layout for the specification of a utility application.  These guidelines are suggested for the inventor’s or joint inventor’s use.

Arrangement of the Specification

As provided in 37 CFR 1.77(b), the specification of a utility invention should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading.  If no text follows the section heading, the phrase Not Applicable should follow the section heading:
(a)	TITLE OF THE INVENTION.
(b)	CROSS-REFERENCE TO RELATED APPLICATIONS.
(c)	STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR 
	DEVELOPMENT.
(d)	THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e)	INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A 
	COMPACT DISC.
(f)	BACKGROUND OF THE INVENTION.
	(1)	Field of the Invention.
	(2)	Description of Related Art (including information disclosed under 37 CFR 1.97 
		and 1.98).
(g)	BRIEF SUMMARY OF THE INVENTION.
(h)	BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(i)	DETAILED DESCRIPTION OF THE INVENTION.
(j)	CLAIM OR CLAIMS (commencing on a separate sheet).
(k)	ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(l)	SEQUENCE LISTING (See MPEP § 2424 and 37 CFR 1.821-1.825).

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(b) above.  Revisions should particularly include and/or address section headings (b-i), where applicable.  Appropriate correction may be required.


Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests identifying: a) the substituted heterocycles represented by the formula (I); and b) a particular utility for the substituted heterocycles represented by the formula (I).
	The following title is suggested: SUBSTITUTED HETEROCYCLES AS HARMFUL ARTHROPOD CONTROLLING AGENTS.
	Appropriate correction is required.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	A compound represented by formula (I):
Q-Het (I)
wherein:
	Q represents Q1 or Q2:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 Q1 or 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 Q2;


wherein:

	
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 represents:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, or 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
;

	
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 represents:

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
;

	R2 represents C1-C6 alkyl, wherein the C1-C6 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CH2-cyclopropyl, and cyclopropyl;
	R3a represents H, halogen, CN, NO2, a C1-C6 hydrocarbon chain, C(NOR17)R30, C(O)R13, C(O)NR31R32, C(O)NR11S(O)2R23, C(O)OR17, NR11R12, NR11aR12a, NR11C(O)R13, NR11C(O)NR31R32, NR11C(O)OR14, N=CHNR31R32, NR24NR11R12, NR24NR11C(O)R13, NR24NR11C(O)NR31R32, NR24NR11C(O)OR14, NR24OR11, N=S(O)pR15R16, OR12, C3-C7 cycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein the C1-C6 hydrocarbon chain is optionally substituted with one or more independently selected Group B substituents, and further wherein the C3-C7 cycloalkyl is optionally substituted with one or more independently selected Group E substituents, and the phenyl or 5- or 6-membered heteroaryl is optionally substituted with one or more independently selected Group H substituents;
	R3b represents H, halogen, CN, NO2, a C1-C6 hydrocarbon chain, C(NOR17)R30, C(O)R13, C(O)NR31R32, C(O)NR11S(O)2R23, C(O)OR17, NR11R12, NR11aR12a, NR11C(O)R13, NR11C(O)NR31R32, NR11C(O)OR14, N=CHNR31R32, NR24NR11R12, NR24NR11C(O)R13, NR24NR11C(O)NR31R32, NR24NR11C(O)OR14, NR24OR11, N=S(O)pR15R16, OR12, C3-C7 cycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein the C1-C6 hydrocarbon chain is optionally substituted with one or more independently selected Group B substituents, and further wherein the C3-C7 cycloalkyl is optionally substituted with one or more independently selected Group E substituents, and the phenyl or 5- or 6-membered heteroaryl is optionally substituted with one or more independently selected Group H substituents;
	R3c represents H, halogen, CN, NO2, a C1-C6 hydrocarbon chain, C(NOR17)R30, C(O)R13, C(O)NR31R32, C(O)NR11S(O)2R23, C(O)OR17, NR11R12, NR11aR12a, NR11C(O)R13, NR11C(O)NR31R32, NR11C(O)OR14, N=CHNR31R32, NR24NR11R12, NR24NR11C(O)R13, NR24NR11C(O)NR31R32, NR24NR11C(O)OR14, NR24OR11, N=S(O)pR15R16, OR12, C3-C7 cycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein the C1-C6 hydrocarbon chain is optionally substituted with one or more independently selected Group B substituents, and further wherein the C3-C7 cycloalkyl is optionally substituted with one or more independently selected Group E substituents, and the phenyl or 5- or 6-membered heteroaryl is optionally substituted with one or more independently selected Group H substituents;
	R3d represents H, halogen, CN, NO2, a C1-C6 hydrocarbon chain, C(NOR17)R30, C(O)R13, C(O)NR31R32, C(O)NR11S(O)2R23, C(O)OR17, NR11R12, NR11aR12a, NR11C(O)R13, NR11C(O)NR31R32, NR11C(O)OR14, N=CHNR31R32, NR24NR11R12, NR24NR11C(O)R13, NR24NR11C(O)NR31R32, NR24NR11C(O)OR14, NR24OR11, N=S(O)pR15R16, OR12, C3-C7 cycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein the C1-C6 hydrocarbon chain is optionally substituted with one or more independently selected Group B substituents, and further wherein the C3-C7 cycloalkyl is optionally substituted with one or more independently selected Group E substituents, and the phenyl or 5- or 6-membered heteroaryl is optionally substituted with one or more independently selected Group H substituents;
	each R11 independently represents H or a C1-C6 hydrocarbon chain, wherein each C1-C6 hydrocarbon chain is optionally and independently substituted with one or more independently selected halogen substituents;
	each R12 independently represents H, a C1-C6 hydrocarbon chain, S(O)2R23, C3-C7 cycloalkyl, C3-C7 cycloalkenyl, phenyl, or 6-membered heteroaryl, wherein each C1-C6 hydrocarbon chain is optionally and independently substituted with one or more independently selected Group F substituents, and further wherein each C3-C7 cycloalkyl and C3-C7 cycloalkenyl is optionally and independently substituted with one or more independently selected Group J substituents, and each phenyl and 6-membered heteroaryl is optionally and independently substituted with one or more independently selected Group D substituents;
	each R11a and R12a, taken together with the N atom to which they are attached, independently represents a non-aromatic 3- to 7-membered heterocyclyl, wherein each non-aromatic 3- to 7-membered heterocyclyl is optionally and independently substituted with one or more independently selected Group E substituents;
	each R13 independently represents H, a C1-C6 hydrocarbon chain, C1-C3 akylene-C3-C6 cycloalkyl, C3-C7 cycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-C6 hydrocarbon chain, C1-C3 akylene-C3-C6 cycloalkyl, and C3-C7 cycloalkyl is optionally and independently substituted with one or more independently selected halogen substituents, and further wherein each phenyl and 5- or 6-membered heteroaryl is optionally and independently substituted with one or more independently selected Group D substituents;
	each R14 independently represents a C1-C6 hydrocarbon chain, C1-C3 alkylene-C3-C6 cycloalkyl, C1-C3 alkylene-phenyl, or C3-C7 cycloalkyl, wherein each C1-C6 hydrocarbon chain, C1-C3 alkylene-C3-C6 cycloalkyl, and C3-C7 cycloalkyl is optionally and independently substituted with one or more independently selected halogen substituents, and further wherein each phenyl of each C1-C3 alkylene-phenyl is optionally and independently substituted with one or more independently selected Group D substituents;
	each R15 independently represents C1-C6 alkyl, wherein each C1-C6 alkyl is optionally and independently substituted with one or more independently selected halogen substituents;
	each R16 independently represents C1-C6 alkyl, wherein each C1-C6 alkyl is optionally and independently substituted with one or more independently selected halogen substituents;
	each R17 independently represents H, a C1-C6 hydrocarbon chain, or phenyl, wherein each C1-C6 hydrocarbon chain is optionally and independently substituted with one or more independently selected halogen substituents, and further wherein each phenyl is optionally and independently substituted with one or more independently selected Group D substituents;
	each R23 independently represents a C1-C6 hydrocarbon chain or phenyl, wherein each C1-C6 hydrocarbon chain is optionally and independently substituted with one or more independently selected halogen substituents, and wherein each phenyl is optionally and independently substituted with one or more independently selected Group D substituents;
	each R24 independently represents H or a C1-C6 hydrocarbon chain, wherein each C1-C6 hydrocarbon chain is optionally and independently substituted with one or more independently selected halogen substituents;
	each R31 independently represents H or C1-C6 alkyl, wherein each C1-C6 alkyl is optionally and independently substituted with one or more independently selected halogen substituents;
	each R32 independently represents H, a C1-C6 hydrocarbon chain, S(O)2R23, or C3-C7 cycloalkyl, wherein each C1-C6 hydrocarbon chain is optionally and independently substituted with one or more independently selected Group F substituents, and further wherein each C3-C7 cycloalkyl is optionally and independently substituted with one or more independently selected Group J substituents;
	n represents 0, 1, or 2; and
	each p independently represents 0 or 1;

	Het represents Het1, Het2, or Het3:

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 Het1, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
 Het2, or 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
 Het3;

wherein:

	W1 represents O or S;
	A2 represents CR4a or N;
	A3 represents CR4b or N;
	A4 represents CR4c or N;
	R4a represents H, halogen, CN, NO2, a C1-C6 hydrocarbon chain, NH2, NR18R19, or OR18, wherein the C1-C6 hydrocarbon chain is optionally substituted with one or more independently selected halogen substituents;
	R4b represents H, halogen, CN, NO2, a C1-C6 hydrocarbon chain, NH2, NR18R19, or OR18, wherein the C1-C6 hydrocarbon chain is optionally substituted with one or more independently selected halogen substituents;
	R4c represents H, halogen, CN, NO2, a C1-C6 hydrocarbon chain, NH2, NR18R19, or OR18, wherein the C1-C6 hydrocarbon chain is optionally substituted with one or more independently selected halogen substituents;
	R6 represents a C1-C6 hydrocarbon chain, C3-C6 cycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein the C1-C6 hydrocarbon chain is optionally substituted with one or more independently selected Group F substituents, and further wherein the C3-C6 cycloalkyl is optionally substituted with one or more independently selected Group J substituents, and the phenyl or 5- or 6-membered heteroaryl is optionally substituted with one or more independently selected Group H substituents;
	each R18 independently represents a C1-C6 hydrocarbon chain, wherein each C1-C6 hydrocarbon chain is optionally and independently substituted with one or more independently selected halogen substituents;
	each R19 independently represents H or a C1-C6 hydrocarbon chain, wherein each C1-C6 hydrocarbon chain is optionally and independently substituted with one or more independently selected halogen substituents;

(i)		T represents a C1-C10 hydrocarbon chain, C1-C5 alkylene-C(O)-C1-C5 alkyl, CH2OR1, C2-C5 alkylene-OC1-C5 alkyl, C2-C5 alkylene-OC3-C5 alkenyl, C2-C5 alkylene-OC3-C5 alkynyl, C2-C5 alkylene-S(O)w-C1-C5 alkyl, C2-C5 alkylene-S(O)w-C3-C5 alkenyl, C2-C5 alkylene-S(O)w-C3-C5 alkynyl, C1-C3 alkylene-C3-C7 cycloalkyl, C(O)R1, C(O)NR1R29, NR1R29, NR29C(O)R1, N=CR1R30, OR1, OS(O)2R1, S(O)vR1, or C3-C7 cycloalkyl, wherein the C1-C10 hydrocarbon chain, C1-C5 alkylene-C(O)-C1-C5 alkyl, C2-C5 alkylene-OC1-C5 alkyl, C2-C5 alkylene-OC3-C5 alkenyl, C2-C5 alkylene-OC3-C5 alkynyl, C2-C5 alkylene-S(O)w-C1-C5 alkyl, C2-C5 alkylene-S(O)w-C3-C5 alkenyl, or C2-C5 alkylene-S(O)w-C3-C5 alkynyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen and CN, and further wherein the C1-C3 alkylene-C3-C7 cycloalkyl or C3-C7 cycloalkyl is optionally substituted with one or more independently selected Group G substituents;
	R1 represents a C1-C10 hydrocarbon chain, C1-C5 alkylene-C(O)-C1-C5 alkyl, C2-C5 alkylene-OC1-C5 alkyl, C2-C5 alkylene-OC3-C5 alkenyl, C2-C5 alkylene-OC3-C5 alkynyl, C2-C5 alkylene-S(O)t-C1-C5 alkyl, C2-C5 alkylene-S(O)t-C3-C5 alkenyl, C2-C5 alkylene-S(O)t-C3-C5 alkynyl, C1-C3 alkylene-C3-C7 cycloalkyl, or C3-C7 cycloalkyl, wherein the C1-C10 hydrocarbon chain, C1-C5 alkylene-C(O)-C1-C5 alkyl, C2-C5 alkylene-OC1-C5 alkyl, C2-C5 alkylene-OC3-C5 alkenyl, C2-C5 alkylene-OC3-C5 alkynyl, C2-C5 alkylene-S(O)t-C1-C5 alkyl, C2-C5 alkylene-S(O)t-C3-C5 alkenyl, or C2-C5 alkylene-S(O)t-C3-C5 alkynyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen and CN, and further wherein the C1-C3 alkylene-C3-C7 cycloalkyl or C3-C7 cycloalkyl is optionally substituted with one or more independently selected Group G substituents;

	R29 represents H or a C1-C6 hydrocarbon chain, wherein the C1-C6 hydrocarbon chain is optionally substituted with one or more independently selected halogen substituents;
	each R30 independently represents H, halogen, a C1-C6 hydrocarbon chain, NR36R37, or OR35, wherein each C1-C6 hydrocarbon chain is optionally and independently substituted with one or more independently selected halogen substituents;
	R35 represents a C1-C6 hydrocarbon chain, wherein the C1-C6 hydrocarbon chain is optionally substituted with one or more independently selected halogen substituents;
	R36 represents H or a C1-C6 hydrocarbon chain, wherein the C1-C6 hydrocarbon chain is optionally substituted with one or more independently selected halogen substituents;
	R37 represents H or a C1-C6 hydrocarbon chain, wherein the C1-C6 hydrocarbon chain is optionally substituted with one or more independently selected halogen substituents; and
	v represents 0, 1, or 2; and
	w represents 0, 1, or 2; or

(ii)		T represents T-1, T-2, T-3, T-4, T-5, T-6, T-7, T-8, T-9, T-10, T-11, or T-12:

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
 T-1, 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
 T-2, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
 T-3, 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
 T-4,

    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
 T-5, 
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
 T-6, 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
 T-7, 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
 T-8,

    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
 T-9, 
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
 T-10, 
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
 T-11, or 
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
 T-12;

	X1 represents CR1a or N;
	X2 represents CR1b or N;
	X3 represents CR1c or N;
	X4 represents CR1d or N;
	X5 represents CR1e or N;
	Y1 represents -NR25-, -O-, or -S-;
	Y2 represents CR26 or N;
	Y3 represents CR27 or N;
	Y4 represents CR28 or N;
	R1a represents H, halogen, a C1-C6 hydrocarbon chain, or C3-C6 cycloalkyl, wherein the C1-C6 hydrocarbon chain or C3-C6 cycloalkyl is optionally substituted with one or more independently selected halogen substituents;
	R1b represents H, halogen, a C1-C6 hydrocarbon chain, or C3-C6 cycloalkyl, wherein the C1-C6 hydrocarbon chain or C3-C6 cycloalkyl is optionally substituted with one or more independently selected halogen substituents;
	R1c represents H, halogen, a C1-C6 hydrocarbon chain, or C3-C6 cycloalkyl, wherein the C1-C6 hydrocarbon chain or C3-C6 cycloalkyl is optionally substituted with one or more independently selected halogen substituents;
	R1d represents H, halogen, a C1-C6 hydrocarbon chain, or C3-C6 cycloalkyl, wherein the C1-C6 hydrocarbon chain or C3-C6 cycloalkyl is optionally substituted with one or more independently selected halogen substituents;
	R1e represents H, halogen, a C1-C6 hydrocarbon chain, or C3-C6 cycloalkyl, wherein the C1-C6 hydrocarbon chain or C3-C6 cycloalkyl is optionally substituted with one or more independently selected halogen substituents;
	R1x represents halogen, a C1-C5 hydrocarbon chain, NR8S(O)2R7, OR7, OS(O)2R7, or S(O)mR7, wherein the C1-C5 hydrocarbon chain is substituted with one or more independently selected halogen substituents;
	R1y represents halogen, CN, a C1-C5 hydrocarbon chain, NR8S(O)2R7, OR7, OS(O)2R7, or S(O)mR7, wherein the C1-C5 hydrocarbon chain is substituted with one or more independently selected halogen substituents;
	R1ay represents a C1-C6 hydrocarbon chain, wherein the C1-C6 hydrocarbon chain is substituted with one or more independently selected halogen substituents;
	R7 represents a C1-C6 hydrocarbon chain, wherein the C1-C6 hydrocarbon chain is substituted with one or more independently selected halogen substituents;
	R8 represents H or a C1-C6 hydrocarbon chain, wherein the C1-C6 hydrocarbon chain is optionally substituted with one or more independently selected halogen substituents;
	R25 represents H, a C1-C6 hydrocarbon chain, C1-C6 alkylene-C3-C7 cycloalkyl, OC1-C6 alkyl, or C3-C7 cycloalkyl, wherein the C1-C6 hydrocarbon chain, C1-C6 alkylene-C3-C7 cycloalkyl, OC1-C6 alkyl, or C3-C7 cycloalkyl is optionally substituted with one or more independently selected halogen substituents;
	R26 represents H, halogen, a C1-C6 hydrocarbon chain, or C3-C6 cycloalkyl, wherein the C1-C6 hydrocarbon chain or C3-C6 cycloalkyl is optionally substituted with one or more independently selected halogen substituents;
	R27 represents H, halogen, a C1-C6 hydrocarbon chain, or C3-C6 cycloalkyl, wherein the C1-C6 hydrocarbon chain or C3-C6 cycloalkyl is optionally substituted with one or more independently selected halogen substituents;
	R28 represents H, halogen, a C1-C6 hydrocarbon chain, or C3-C6 cycloalkyl, wherein the C1-C6 hydrocarbon chain or C3-C6 cycloalkyl is optionally substituted with one or more independently selected halogen substituents;
	m represents 0, 1, or 2; and
	t represents 0, 1, or 2;

	each Group B substituent independently represents halogen, CN, OH, OC1-C6 alkyl, OC3-C6 alkenyl, OC3-C6 alkynyl, SC1-C6 alkyl, S(O)C1-C6 alkyl, S(O)2C1-C6 alkyl, or C3-C6 cycloalkyl, wherein each OC1-C6 alkyl, OC3-C6 alkenyl, OC3-C6 alkynyl, SC1-C6 alkyl, S(O)C1-C6 alkyl, S(O)2C1-C6 alkyl, and C3-C6 cycloalkyl is optionally and independently substituted with one or more independently selected halogen substituents;
	each Group C substituent independently represents halogen, a C1-C6 hydrocarbon chain, OC1-C6 alkyl, OC3-C6 alkenyl, or OC3-C6 alkynyl, wherein each C1-C6 hydrocarbon chain, OC1-C6 alkyl, OC3-C6 alkenyl, and OC3-C6 alkynyl is optionally and independently substituted with one or more independently selected halogen substituents;
	each Group D substituent independently represents halogen, CN, NO2, a C1-C6 hydrocarbon chain, C(O)R21, C(O)OR21, NH2, NHR21, NR21R22, OH, OC1-C6 alkyl, OC3-C6 alkenyl, OC3-C6 alkynyl, OC(O)R21, SH, SC1-C6 alkyl, S(O)C1-C6 alkyl, or S(O)2C1-C6 alkyl, wherein each C1-C6 hydrocarbon chain, OC1-C6 alkyl, OC3-C6 alkenyl, OC3-C6 alkynyl, SC1-C6 alkyl, S(O)C1-C6 alkyl, and S(O)2C1-C6 alkyl is optionally and independently substituted with one or more independently selected halogen substituents;
	each Group E substituent independently represents halogen, CN, NO2, a C1-C6 hydrocarbon chain, OH, OC1-C6 alkyl, OC3-C6 alkenyl, OC3-C6 alkynyl, or =O, wherein each C1-C6 hydrocarbon chain, OC1-C6 alkyl, OC3-C6 alkenyl, and OC3-C6 alkynyl is optionally and independently substituted with one or more independently selected halogen substituents;
	each Group F substituent independently represents halogen, CN, NH2, NHR21, NR21R22, OC1-C6 alkyl, C3-C7 cycloalkyl, a non-aromatic 3- to 7-membered heterocyclyl, phenyl, or 5- or 6-membered heteroaryl, wherein each OC1-C6 alkyl is optionally and independently substituted with one or more independently selected halogen substituents, and further wherein each non-aromatic 3- to 7-membered heterocyclyl is optionally and independently substituted with one or more independently selected Group C substituents, and each C3-C7 cycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with one or more independently selected Group D substituents;
	each Group G substituent independently represents halogen, CN, or C1-C6 haloalkyl;
	each Group H substituent independently represents halogen, CN, NO2, C1-C6 alkyl, C(O)R10, C(O)NR9R10, C(O)OR10, NH2, NR9R10, NR10C(O)R9, NR10C(O)OR9, OR10, OC(O)R9, OC(O)OR9, or 5- or 6-membered heteroaryl, wherein each C1-C6 alkyl is optionally and independently substituted with one or more independently selected halogen substituents;
	each Group J substituent independently represents halogen, CN, or C1-C6 alkyl, wherein each C1-C6 alkyl is optionally and independently substituted with one or more independently selected halogen substituents;
	each R9 independently represents C1-C6 alkyl or C3-C6 cycloalkyl, wherein each C1-C6 alkyl and C3-C6 cycloalkyl is optionally and independently substituted with one or more independently selected halogen substituents;
	each R10 independently represents H, C1-C6 alkyl, or C3-C6 cycloalkyl, wherein each C1-C6 alkyl and C3-C6 cycloalkyl is optionally and independently substituted with one or more independently selected halogen substituents;
	each R21 independently represents C1-C6 alkyl, wherein each C1-C6 alkyl is optionally and independently substituted with one or more independently selected halogen substituents; and
	each R22 independently represents C1-C6 alkyl, wherein each C1-C6 alkyl is optionally and independently substituted with one or more independently selected halogen substituents.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, wherein:

(i)		T represents a C1-C10 hydrocarbon chain, CH2OR1, C2-C5 alkylene-OC1-C5 alkyl, C2-C5 alkylene-S(O)w-C1-C5 alkyl, C1-C3 alkylene-C3-C7 cycloalkyl, C(O)R1, C(O)NR1R29, NR1R29, NR29C(O)R1, N=CR1R30, OR1, OS(O)2R1, S(O)vR1, or C3-C7 cycloalkyl, wherein the C1-C10 hydrocarbon chain, C2-C5 alkylene-OC1-C5 alkyl, or C2-C5 alkylene-S(O)w-C1-C5 alkyl is optionally substituted with one or more independently selected halogen substituents, and further wherein the C1-C3 alkylene-C3-C7 cycloalkyl or C3-C7 cycloalkyl is optionally substituted with one or more independently selected Group G substituents; and
	R1 represents a C1-C10 hydrocarbon chain, C2-C5 alkylene-OC1-C5 alkyl, C2-C5 alkylene-S(O)t-C1-C5 alkyl, C1-C3 alkylene-C3-C7 cycloalkyl, or C3-C7 cycloalkyl, wherein the C1-C10 hydrocarbon chain, C2-C5 alkylene-OC1-C5 alkyl, or C2-C5 alkylene-S(O)t-C1-C5 alkyl is optionally substituted with one or more independently selected halogen substituents, and further wherein the C1-C3 alkylene-C3-C7 cycloalkyl or C3-C7 cycloalkyl is optionally substituted with one or more independently selected Group G substituents; or

(ii)		T represents T-1, T-2, T-3, T-4, T-5, T-6, T-7, T-8, T-9, T-10, T-11, or T-12:

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
 T-1, 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
 T-2, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
 T-3, 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
 T-4,

    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
 T-5, 
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
 T-6, 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
 T-7, 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
 T-8,

    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
 T-9, 
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
 T-10, 
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
 T-11, or 
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
 T-12;

	each Group F substituent independently represents CN, NH2, NHR21, NR21R22, OC1-C6 alkyl, C3-C7 cycloalkyl, a non-aromatic 3- to 7-membered heterocyclyl, phenyl, or 5- or 6-membered heteroaryl, wherein each OC1-C6 alkyl is optionally and independently substituted with one or more independently selected halogen substituents, and further wherein each C3-C7 cycloalkyl is optionally and independently substituted with one or more independently selected halogen substituents, each non-aromatic 3- to 7-membered heterocyclyl is optionally and independently substituted with one or more independently selected Group C substituents, and each phenyl and 5- or 6-membered heteroaryl is optionally and independently substituted with one or more independently selected Group D substituents; and
	each Group G substituent independently represents halogen or C1-C6 haloalkyl.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
The compound according to claim 1, wherein Q represents Q2:

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 Q2.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound according to claim 1, wherein Q represents Q1:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 Q1, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 Q1, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 Q1,

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 Q1, or 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 Q1.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound according to claim 1, wherein Het represents Het1 or Het2:

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 Het1 or 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
 Het2.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound according to claim 1, wherein Het represents Het1:

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 Het1,

wherein:

	A2 represents CR4a; and
	A3 represents CR4b.

	Appropriate correction is required.

	Claim 7 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:

	The compound according to claim 1, wherein Het represents Het1:

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 Het1,

wherein:

	A2 represents CR4a; and
	A3 represents N.

	Appropriate correction is required.

	Claim 8 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, wherein T represents a C1-C10 hydrocarbon chain, C2-C5 alkylene-OC1-C5 alkyl, C2-C5 alkylene-S(O)w-C1-C5 alkyl, C1-C3 alkylene-C3-C7 cycloalkyl, NR1R29, OR1, OS(O)2R1, S(O)vR1, or C3-C7 cycloalkyl, wherein the C1-C10 hydrocarbon chain, C2-C5 alkylene-OC1-C5 alkyl, or C2-C5 alkylene-S(O)w-C1-C5 alkyl is optionally substituted with one or more independently selected halogen substituents, and further wherein the C1-C3 alkylene-C3-C7 cycloalkyl or C3-C7 cycloalkyl is optionally substituted with one or more independently selected Group G substituents.

	Appropriate correction is required.

	Claim 9 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound according to claim 1, wherein:

T represents OR1; and
R1 represents a C1-C5 alkyl, wherein the C1-C5 alkyl is substituted with three or more F substituents.

	Appropriate correction is required.

	Claim 10 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, wherein:

	R3a represents H, halogen, C1-C6 alkyl, C(NOR17)R30, OR12, C3-C7 cycloalkyl, phenyl, pyridinyl, or pyrimidinyl, wherein the C1-C6 alkyl or C3-C7 cycloalkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen and CN, and further wherein the phenyl, pyridinyl, or pyrimidinyl is optionally substituted with one or more independently selected Group H substituents;
	R3b represents H, halogen, C1-C6 alkyl, C(NOR17)R30, OR12, C3-C7 cycloalkyl, phenyl, pyridinyl, or pyrimidinyl, wherein the C1-C6 alkyl or C3-C7 cycloalkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen and CN, and further wherein the phenyl, pyridinyl, or pyrimidinyl is optionally substituted with one or more independently selected Group H substituents;
	R3c represents H, halogen, C1-C6 alkyl, C(NOR17)R30, OR12, C3-C7 cycloalkyl, phenyl, pyridinyl, or pyrimidinyl, wherein the C1-C6 alkyl or C3-C7 cycloalkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen and CN, and further wherein the phenyl, pyridinyl, or pyrimidinyl is optionally substituted with one or more independently selected Group H substituents;
	R3d represents H, halogen, C1-C6 alkyl, C(NOR17)R30, OR12, C3-C7 cycloalkyl, phenyl, pyridinyl, or pyrimidinyl, wherein the C1-C6 alkyl or C3-C7 cycloalkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen and CN, and further wherein the phenyl, pyridinyl, or pyrimidinyl is optionally substituted with one or more independently selected Group H substituents;
	R4a represents H, halogen, CN, C1-C3 alkyl, or OR18;
	R4b represents H, halogen, CN, C1-C3 alkyl, or OR18;
	R4c represents H, halogen, CN, C1-C3 alkyl, or OR18; and
	each R18 independently represents C1-C3 alkyl.

	Appropriate correction is required.

	Claim 11 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, wherein:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 represents:

    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
, 
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
, 
    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
, or 
    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
;

	R3b represents H, halogen, C1-C6 alkyl, OR12, or C3-C7 cycloalkyl, wherein the C1-C6 alkyl or C3-C7 cycloalkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen and CN;
	R3c represents H, halogen, C1-C6 alkyl, OR12, or C3-C7 cycloalkyl, wherein the C1-C6 alkyl or C3-C7 cycloalkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen and CN;
	R4a represents H;
	R4b represents H; and
	R4c represents H.

	Appropriate correction is required.

	Claim 12 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, wherein:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 represents:

    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
, 
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
, 
    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
, or 
    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
;

	R3b represents H or C1-C6 alkyl, wherein the C1-C6 alkyl is optionally substituted with one or more independently selected halogen substituents; and
	R3c represents H or C1-C6 alkyl, wherein the C1-C6 alkyl is optionally substituted with one or more independently selected halogen substituents.

	Appropriate correction is required.

	Claim 13 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound according to claim 1, wherein R2 represents CH2CH3.

	Appropriate correction is required.

	Claim 14 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
A composition comprising an inert carrier and the compound according to claim 1.

	Appropriate correction is required.

	Claim 18 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
A seed or vegetative reproductive organ comprising an effective amount of the compound according to claim 1.

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

N-oxides of substituted heterocycles represented by the formula (I)

	Claims 1-10, 13, 14 and 18 are rejected under 35 U.S.C. § 112(a) because the specification, while being enabling for substituted heterocycles represented by the formula (I), where Q is as discussed in the section above entitled Claim Objections, does not reasonably provide enablement for (1) substituted heterocycles represented by the formula (I), where Q is not as discussed in the section above entitled Claim Objections; and/or (2) N-oxides of substituted heterocycles represented by the formula (I), respectively.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  (1) Substituted heterocycles represented by the formula (I), where Q is not as discussed in the section above entitled Claim Objections; and/or (2) N-oxides of substituted heterocycles represented by the formula (I), respectively, as recited in claim 1, have not been adequately enabled in the specification to allow any person having ordinary skill in the art, at the time this invention was made, to make and/or use (1) substituted heterocycles represented by the formula (I), where Q is not as discussed in the section above entitled Claim Objections; and/or (2) N-oxides of substituted heterocycles represented by the formula (I), respectively.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the instant invention, are summarized as follows:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes substituted heterocycles represented by the formula (I), shown to the right, as well as the myriad of potential N-oxides formulated from these substituted heterocycles represented by the formula (I), shown to the right above, respectively;

(b)	Nature of the invention - the nature of the invention is evaluation of substituted heterocycles represented by the formula (I), shown to the right above, and or N-oxides thereof, and the pharmacokinetic behavior of these substances as arthropod controlling agents;

(c)	State of the prior art - WO 19/124548 provides a synthesis of the instantly recited substituted heterocycles represented by the formula (I) {Orimoto, et al. WO 19/124548, 2019};

(d)	Level of one of ordinary skill in the art - the artisans synthesizing the inventor’s or joint inventor’s (1) substituted heterocycles represented by the formula (I), where Q is not as discussed in the section above entitled Claim Objections; and/or (2) N-oxides of substituted heterocycles represented by the formula (I), respectively, would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is unclear based on the combination of the instant specification, and Orimoto, et al. in WO 19/124548, whether the instantly recited (1) substituted heterocycles represented by the formula (I), where Q is not as discussed in the section above entitled Claim Objections; and/or (2) N-oxides of substituted heterocycles represented by the formula (I), respectively, are enabled.  Moreover, the following excerpt is taken from Dörwald, which has relevance to the synthesis of (1) substituted heterocycles represented by the formula (I), where Q is not as discussed in the section above entitled Claim Objections; and/or (2) N-oxides of substituted heterocycles represented by the formula (I), respectively {Dörwald, F. Zaragoza.  Side Reactions in Organic Synthesis: A Guide to Successful Synthesis Design, Weinheim: WILEY-VCH Verlag GmbH & Co. KGaA, 2005, Preface}:

	Most non-chemists would probably be horrified if they were to learn how many attempted syntheses fail, and how inefficient research chemists are.  The ratio of successful to unsuccessful chemical experiments in a normal research laboratory is far below unity, and synthetic research chemists, in the same way as most scientists, spend most of their time working out what went wrong, and why.
		Despite the many pitfalls lurking in organic synthesis, most organic chemistry textbooks and research articles do give the impression that organic reactions just proceed smoothly and that the total synthesis of complex natural products, for instance, is maybe a labor-intensive but otherwise undemanding task.  In fact, most syntheses of structurally complex natural products are the result of several years of hard work by a team of chemists, with almost every step requiring careful optimization.  The final synthesis usually looks quite different from that originally planned, because of unexpected difficulties encountered in the initially chosen synthetic sequence.  Only the seasoned practitioner who has experienced for himself the many failures and frustrations which the development (sometimes even the repetition) of a synthesis usually implies will be able to appraise such work.

	Chemists tend not to publish negative results, because these are, as opposed to positive results, never definite (and far too copious).

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using (1) substituted heterocycles represented by the formula (I), where Q is not as discussed in the section above entitled Claim Objections; and/or (2) N-oxides of substituted heterocycles represented by the formula (I), respectively;

(g)	Existence of working examples - the inventor or joint inventor has provided sufficient guidance to make and/or use substituted heterocycles represented by the formula (I), where Q is as discussed in the section above entitled Claim Objections; however, the disclosure is insufficient to allow extrapolation of the limited examples to enable the instantly recited (1) substituted heterocycles represented by the formula (I), where Q is not as discussed in the section above entitled Claim Objections; and/or (2) N-oxides of substituted heterocycles represented by the formula (I), respectively.  The specification lacks working examples of (1) substituted heterocycles represented by the formula (I), where Q is not as discussed in the section above entitled Claim Objections; and/or (2) N-oxides of substituted heterocycles represented by the formula (I), respectively.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - the specification, as originally filed, including any references incorporated therein, fails to provide the necessary support required by 35 U.S.C. § 112(a) to enable the instantly recited N-oxides of substituted heterocycles represented by the formula (I).  Thus, it is unclear, based on the guidance provided by the specification, whether an N-oxide of a substituted heterocycle represented by the formula (I), such as 6-(ethylthio)-7-(1-methyl-6-oxo-2-(2,2,3,3,3-pentafluoropropoxy)-1,6-dihydropyrimidin-5-yl)-3-(trifluoromethyl)-5H-imidazo[2,1-c][1,2,4]triazine 5-oxide, shown to the left above, is either synthetically feasible or possesses utility as an arthropod controlling agent.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using (1) substituted heterocycles represented by the formula (I), where Q is not as discussed in the section above entitled Claim Objections; and/or (2) N-oxides of substituted heterocycles represented by the formula (I), respectively, is clearly justified.
	The examiner suggest amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.


	Claim 10 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 10 recites the limitation, The compound according to claim 1, wherein… R3a, R3b, R3c, and R3d… represent… phenyl,… pyridyl,… or pyrimidinyl,… wherein the phenyl,… pyridyl,… or pyrimidinyl… may be substituted with one or more substituents selected from Group J.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted heterocycles represented by the formula (I).  According to claim 1, neither R3a, nor R3b, R3c, or R3d is recited as optionally substituted with one or more substituents selected from Group J, with respect to the substituted heterocycles represented by the formula (I).
	The examiner suggest amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(d)
	The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:
(d) REFERENCE IN DEPENDENT FORMS.  Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 14 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 14 is rejected under 35 U.S.C. § 112(d) because the recitation of an intended use for a compound must result in a further structural limitation in the compound, in order to be further limiting.  In the instant dependent claim, the intent is to use the substituted heterocycles represented by the formula (I), as recited in claim 1, in a composition for controlling a harmful arthropod.  Consequently, since the intended use of the substituted heterocycles represented by the formula (I), as recited in claim 1, in a composition for controlling a harmful arthropod, fails to result in a further structural limitation to the substituted heterocycles represented by the formula (I), as recited in claim 1, and/or fails to include all the limitations of the substituted heterocycles represented by the formula (I), as recited in claim 1, it is not given patentable weight and thus, renders the instant dependent claim improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Similarly, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Moreover, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624